DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-11, 14-16, 19-21 of U.S. Patent No. 10668687. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims has similar claim language regarding the protection tape for a PCB.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 13 should been renumbered to claim 12. Claim 12 was not present in the instant claims filed 8/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US PG. Pub. 2007/0107930).

Regarding claim 1 – Yamamoto teaches a protection tape (fig. 3) for a printed circuit board (PCB) (1 [paragraph 0069] Yamamoto states, “printed circuit board 1”), the protection tape comprising: an insulating base plate (10 [paragraph 0069] Yamamoto states, “insulating layer 10”); a conductive layer (11 [paragraph 0069] Yamamoto states, “conductive layer 11”) over the insulating base plate (10); and an adhesive layer (14 [paragraph 0071] Yamamoto states, “adhesive layer 14”) over the conductive layer (11), the adhesive layer (14) including a main part (adhesive part shown in recessed portion 13a) having a first thickness and a subsidiary part (adhesive part shown above thicker portion of the conductive layer) having a second thickness less than the first thickness (claimed structure shown in annotated figure 3), the main part corresponding to at least a center portion (defined “center portion” as shown in annotated figure 3 below) of the insulating base plate (10) and the subsidiary part being arranged at an outside of the main part (claimed structure shown in figure 3), wherein the conductive layer (11) has a unitary form and includes a center part (center part having recessed portion 13a) having a third thickness, and an edge part (outer edge part of conductive layer 11) having a fourth thickness greater than the third thickness (claimed structure shown in annotated figure 3 below), the center part of the conductive layer (11) corresponding to the main part of the adhesive layer (14) and the edge part corresponding to the subsidiary part of the adhesive layer (14; see annotated figure 3 below).

    PNG
    media_image1.png
    733
    1296
    media_image1.png
    Greyscale

Regarding claim 2 – Yamamoto teaches the protection tape for a PCB as claimed in claim 1, wherein a distance from an upper surface of the insulating base plate (fig. 3, 10) to an upper surface of the main part of the adhesive layer (14) is the same as a distance from the upper surface of the insulating base plate (10) to an upper surface of the subsidiary part of the adhesive layer (14; figure 3 shows the upper surface of the adhesive layer 14 being coplanar throughout and appears to meet the claimed limitation).

Regarding claim 8 – Yamamoto teaches the protection tape for a PCB as claimed in claim 1, wherein the subsidiary part (see annotated figure 3 above) is positioned outside the main part and surrounds the main part (“surround” feature shown in 3-D view of figures 2A-2B and appears consistent with that of the claimed structure).

Regarding claim 9 – Yamamoto teaches the protective tape for a PCB as claimed in claim 1, wherein the adhesive layer (fig. 3, 14) is a pressure sensitive adhesive (PSA) ([paragraph 0072] Yamamoto states, “the adhesive layer 14 and the film cover layer 15 are aligned with the insulating layer 10 and the conductive layer 11 so as to abut thereagainst, and thermocompression bonded by being subjected to heat and pressure”).

Regarding claim 13 – Yamamoto teaches the protection tape for the PCB as claimed in claim 1, wherein the adhesive layer (fig. 3, 14) is adhered to the PCB (1; claimed structure shown in figure 3).

Regarding claim 15 – Yamamoto teaches a protection tape (fig. 3) for a printed circuit board (PCB) (1 [paragraph 0069] Yamamoto states, “printed circuit board 1”), the protection tape comprising: an insulating base plate (10 [paragraph 0069] Yamamoto states, “insulating layer 10”); a conductive layer (11 [paragraph 0069] Yamamoto states, “conductive layer 11”) over the insulating base plate (10); and an adhesive layer (14 [paragraph 0071] Yamamoto states, “adhesive layer 14”) over the conductive layer (11), the adhesive layer (14) including a main part (adhesive part shown in recessed portion 13a) having a first thickness and a subsidiary part (adhesive part shown above thicker portion of the conductive layer) having a second thickness less than the first thickness (claimed structure shown in annotated figure 3 above), the main part corresponding to at least a center portion (defined “center portion” as shown in annotated figure 3 above) of the insulating base plate (10) and the subsidiary part being arranged at an outside of the main part (claimed structure shown in figure 3), wherein the subsidiary part includes a first subsidiary part (right subsidiary part shown in annotated figure 3 above) positioned at one side of the main part and a second subsidiary part (left subsidiary part shown in annotated figure 3 above) positioned at another side of the main part, the first subsidiary part and the second subsidiary part being spaced apart from the main part (claimed structure shown in figure 3), the conductive layer (11) includes a center part (center part having recessed portion 13a) having a third thickness, and a first and second edge parts (outer edge parts of conductive layer 11 in the first and second subsidiary parts) having a fourth thickness greater than the third thickness, the center part of the conductive layer (11) corresponding to the main part of the adhesive layer (14) and the first and second edge parts corresponding to the first and second subsidiary parts of the adhesive layer (14; see annotated figure 3 above).

Regarding claim 16 – Yamamoto teaches the protection tape for the PCB as claimed in claim 15, wherein the first (fig. 3, right subsidiary part shown in annotated figure 3 above) and second (left subsidiary part shown in annotated figure 3 above) subsidiary parts are positioned outside the main part and surrounds the main part (“surround” feature shown in 3-D view of figures 2A-2B and appears consistent with that of the claimed structure).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US PG. Pub. 2013/0164478), herein referred to as Nakamura.

Regarding claim 15 – Nakamura teaches a protection tape (fig. 3 [title] Nakamura states, “Double-faced pressure-sensitive adhesive sheet”) for a printed circuit board (PCB), the protection tape (fig. 3) comprising:
an insulating base plate (141 [paragraph 0194] Nakamura states, “insulating substrate 141”); a conductive layer (142/143 [paragraph 0193] Nakamura states, “conductive layer 142…electrode 143”) over the insulating base plate (141); and
an adhesive layer (111 [paragraph 0220] Nakamura states, “pressure-sensitive adhesive layer 111”) over the conductive layer (142/143), the adhesive layer (111) including a main part (central part of 111) having a first thickness and a subsidiary part (part shown above 143) having a second thickness less than the first thickness (claimed structure shown in figure 3), the main part corresponding to at least a center portion of the insulating base plate (141) and the subsidiary part being arranged at an outside of the main part (see fig. 3), wherein the subsidiary part includes a first subsidiary part (right side above 143) positioned at one side of the main part and a second subsidiary part (left side above 143) positioned at another side of the main part, the first subsidiary part and the second subsidiary part being spaced apart from the main part (claimed structure shown in figure 3), the conductive layer (142/143) includes a center part (part only including 142) having a third thickness, and a first (right side 143) and second (left side 143) edge parts having a fourth thickness greater than the third thickness (claimed structure shown in figure 3), the center part of the conductive layer (142/143) corresponding to the main part of the adhesive layer (111) and the first and second edge parts corresponding to the first and second subsidiary parts of the adhesive layer (claimed structure shown in figure 3).

Regarding claim 16 -  Nakamura teaches the protection tape for the PCB as claimed in claim 15, wherein the first (fig. 3, right side above 143) and second (left side above 143) subsidiary parts are positioned outside the main part and surrounds the main part (claimed structure appears consistent with the features of figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PG. Pub. 2013/0164478) in view of Yamamoto.

Regarding claim 1 – Nakamura teaches a protection tape (fig. 3 [title] Nakamura states, “Double-faced pressure-sensitive adhesive sheet”) for a printed circuit board (PCB), the protection tape (fig. 3) comprising: an insulating base plate (141 [paragraph 0194] Nakamura states, “insulating substrate 141”); a conductive layer (142/143 [paragraph 0193] Nakamura states, “conductive layer 142…electrode 143”) over the insulating base plate (141); and an adhesive layer (111 [paragraph 0220] Nakamura states, “pressure-sensitive adhesive layer 111”) over the conductive layer (142/143), the adhesive layer (111) including a main part (central part of 111) having a first thickness and a subsidiary part (part shown above 143) having a second thickness less than the first thickness (claimed structure shown in figure 3), the main part corresponding to at least a center portion of the insulating base plate (111) and the subsidiary part being arranged at an outside of the main part (see fig. 3), wherein the conductive layer (142/143) includes a center part (center part shown between 143) having a third thickness, and an edge part (part having both 142 and 143) having a fourth thickness greater than the third thickness (see fig. 3), the center part of the conductive layer (142/143) corresponding to the main part of the adhesive layer (111) and the edge part corresponding to the subsidiary part of the adhesive layer (claimed structure shown in figure 3).
 	Nakamura fails to explicitly teach wherein the conductive layer has a unitary form.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the electrode 143 and the conductive layer 142 in a unitary form, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Forming a unitary conductive layer will have the benefit of improved adhesion and prevent peeling that may occurs between individual layers.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kim (US PG. Pub. 2011/0187686).

Regarding claim 10 – Yamamoto teaches the protection tape for the PCB as claimed in claim 1, but fails to teach wherein each of the main part and the subsidiary part includes oligomers and monomers. 
 	Kim teaches an adhesive layer (fig. 4, 400 [paragraph 0080] Kim states, “adhesive 400”) having a main part (central part of 400) and a subsidiary part (outer parts of 400) wherein each of the main part and the subsidiary part includes oligomers and monomers ([paragraph 0080] Kim states, “the base resin 410 includes the urethane acrylate oligomer and the monomer includes the urethane acrylate oligomer”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the protection tape having an adhesive layer with a main part and a subsidiary part as taught by Yamamoto with the adhesive layer includes oligomers and monomers as taught by Kim because Kim states, “the ratio between the base resin 410 and the monomer may be controlled to improve the adhesiveness of the adhesive. Alternatively, when the base resin 410 includes the epoxy oligomer and the monomer includes the epoxy monomer, the ratio between the base resin 410 and the monomer may be controlled to improve the flexibility of the adhesive” [paragraph 0080].

Allowable Subject Matter
Claims 3-7 and 17-20 are allowed.

Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-10, 13 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847